DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 19-21 in the reply filed on 09/2/2020 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/2020.
Claims 1-15 and 19-21 are presented for examination.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kopec et al. (J. Clin. Path. (1961) 14: 478; cited in the IDS filed 5/29/2019) in view of Koch et al. (Phytomedicine (2007) 14: SVI 40-45).
Kopec teaches an examination of  the influence of various bile constituents including bilirubin, bilirubin glucuronide (a conjugate of bilirubin) and sodium salts of bile acid on the clotting of plasma or fibrinogen with thrombin for humans having jaundice (abstract).
For both cats and humans, blood from patients having jaundice and normal subjects was collected and anti-coagulated with ammonium oxalate. Plasma was then obtained by centrifugation. 
Thrombin time was determined by adding thrombin to plasma which had been diluted in order to obtain a clotting time of 10 to 15 seconds in the control system. The concentration of the bilirubin and bilirubin glucuronides in the plasma was determined spectrophotometrically.

Kopec does not teach that the patients are being administered an anticoagulation therapy (claim 10).
It can be seen from the comparison of Figure 3 (clotting time with thrombin for normal subjects) and Figure 4 (clotting time with thrombin for patients) that the thrombin time curve for the conjugate (line 1) is inhibited for the patient population group.
Therefore Kopec meets the limitations of claims 1 wherein the thrombin time of plasma from a normal subject (the reference) and plasma from a subject with jaundice are determined and conjugated bilirubin is quantitatively determined (claim 11).
Kopec does not teach that the thrombin time is determined by a photo-optical method (claim 1) that is  by the turbidity of the sample (claim 2).
Koch studies the effect of a herbal drug on  various clotting parameters including thrombin time (TT) and thromboplastin time (TPT; abstract).
Thrombin time was determined by adding thrombin to the sample to determine fibrin formation by the photometric determination of turbidity (page 42, left column, first full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the thrombin time by measuring turbidity in the method of Kopec. The ordinary artisan would have been motivated to do so because Koch teaches that this is a reliable method to determine thrombin time in a blood sample. The ordinary artisan would have had a reasonable expectation that one could determine prothrombin time by measuring the turbidity of a plasma sample to which thrombin has been added because the resultant fibrin formation causes an increase in turbidity which can be measured.
Regarding claims 12, 13 and 15, the preamble of independent claim 12 is directed to identifying a blood-derived sample having insufficient quality which has an intention but does not place any limit where conjugated bilirubin is determined  based on the steps in the body of the claim. Kopec teaches the steps A) and B). The comparison the plasma from a patient with the plasma from a normal person identifies the sample as being of a lower quality because thrombin time is depressed (claim 13 i)). Regarding claim 15, there are not step for “clinical chemistry analysis” so the sample is excluded.
Claims 1, 2, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kopec et al. (J. Clin. Path. (1961) 14: 478; cited in the IDS filed 5/29/2019) in view of Koch et al. (Phytomedicine (2007) 14: SVI 40-45) as applied to claims 1, 2, 10 and 11, in further view of Stocker et al. (US 5187102).
The disclosure of Kopec modified by Koch is discussed supra.
Modified Kopec does not teach that the blood is anti-coagulated with citrate thus resulting in citrated plasma sample (claim 6).
Stocker teaches that blood samples can be anti-coagulated with sodium citrate  or slats of oxalate including ammonium oxalate (col. 1, lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ citrate as the anti-coagulant in the method of modified Kopec. The ordinary artisan would have been motivated to do so because each composition is known to have the same function, to serve an anti-coagulation agents for blood. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully use sodium citrate to anti-coagulated blood because Stocker teaches this.

Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kopec et al. (J. Clin. Path. (1961) 14: 478; cited in the IDS filed 5/29/2019) in view of Koch et al. (Phytomedicine (2007) 14: SVI 40-45) as applied to claims 1, 2, 10 and 11, in further view of Djennati et al. (US 20050015000).
The disclosure of Kopec modified by Koch is discussed supra.
Modified Kopec does not teach the additional steps for step a) in claim 1, as set forth in claim 3, pertaining to the determination of the thrombin time with respect to the determination of a first value and a second value where both values are transmission-related.
Djennati teaches that a thrombin time test measures the rate of formation of a fibrin clot in plasma by the action of thrombin on fibrinogen compared to a normal plasma control. The test is performed by adding a standard amount of thrombin to the individuals plasma and measuring the time for the clot to form ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the value of the turbidity of a plasma sample contacted with thrombin at different times  in order to determine the value of thrombin time. The ordinary artisan would have been motivated to do so because Djennati teaches that thrombin time is a measure of a rate of formation of a fibrin clot and a rate is determined over a time span. The ordinary artisan would have had a reasonable expectation that one could determine thrombin time in the method of modified Kopec at different time points because Djennati teaches that the rate of formation of fibrin is measured and the determination of a rate is over time.
Claims 1-3, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kopec et al. (J. Clin. Path. (1961) 14: 478; cited in the IDS filed 5/29/2019) in view of Koch et al. (Phytomedicine (2007) 14: SVI 40-45) and Djennati et al. (US 20050015000), as applied to claims 1-3 and 11 above, in further view of Zander et al. (US 20070020765).
The disclosure by Kopec as modified by Koch and Djennati is discussed supra.
Modified Kopec does not teach that at least two calibrator samples having predetermined non-identical concentrations of conjugated bilirubin are provided and a value of thrombin time is determined for each of the calibrator samples to provide a calibration curve based on said determined values (claim 5).
Zander teaches a procedure for the standardization of coagulation tests including thrombin time (abstract).
Zander teaches the need for standardization because of the variance of parameters due to the use of various reagent and on the differences in the technical determination of the coagulation time ([0010]).
The procedure comprises a) measuring the coagulation times of at least two calibrators, for which discrete standard coagulation times have been predetermined, in the same test system as the sample and b) converting the measured coagulation time of the sample to a standardized coagulation time with the aid of a calibration curve, which was plotted from the assignment of the predetermined standard coagulation times and the coagulation times of the calibrators measured in the test system (claim 1 of the publication).
If the result of a patient sample differs from the reference range, this may argue for a disturbance of the hemostatic equilibrium ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least two calibrator samples having predetermined non-identical concentrations of conjugated bilirubin and to determine the value of thrombin time is determined for each of the calibrator samples to provide a calibration curve based on said determined values. The ordinary artisan would have been mitivated to do so because the standardization normalizes the variance of parameters due to the use of various reagent and on the differences in the technical determination of the coagulation time. The ordinary artisan would have had a reasonable expectation that one could provide at least two calibrator samples having predetermined non-identical concentrations of conjugated bilirubin and to determine the value of thrombin time is determined for each of the calibrator samples to provide a calibration curve based on said determined values because Zander teaches how to accomplish standardization for blood coagulation measurements.
Claims 1, 2, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kopec et al. (J. Clin. Path. (1961) 14: 478; cited in the IDS filed 5/29/2019) in view of Koch et al. (Phytomedicine (2007) 14: SVI 40-45), as applied to claims 1, 2, 10 and 11 above, in further view of Zander et al. (US 2007/0020765).
The disclosure by Kopec as modified by Koch is discussed supra.
Modified Kopec does not teach that at least two calibrator samples having predetermined non-identical concentrations of conjugated bilirubin are provided and a value of thrombin time is determined for each of the calibrator samples to provide a calibration curve based on said determined values (claim 4).
The disclosure by Zander is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least two calibrator samples having predetermined non-identical concentrations of conjugated bilirubin and to determine the value of thrombin time is determined for each of the calibrator samples to provide a calibration curve based on said determined values. The ordinary artisan would have been motivated to do so because the standardization normalizes the variance of parameters due to the use of various reagent and on the differences in the technical determination of the coagulation time. The ordinary artisan would have had a reasonable expectation that one could provide at least two calibrator samples having predetermined non-identical concentrations of conjugated bilirubin and to determine the value of thrombin time is determined for each of the calibrator samples to provide a calibration curve based on said determined values because Zander teaches how to accomplish standardization for blood coagulation measurements.
Claims 1, 2, 7, 8, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kopec et al. (J. Clin. Path. (1961) 14: 478; cited in the IDS filed 5/29/2019) in view of Koch et al. (Phytomedicine (2007) 14: SVI 40-45), as applied to claims 1, 2, 10 and 11 above, Taniguchi et al. (US 5262304) and Kruse-Miller et al. (US 4895799), as evidenced by Reardon et al. (US 20130244266).
The disclosure by Kopec as modified by Koch is discussed supra.
Modified Kopec does not teach that an aliquot of the sample is further contacted with bilirubin oxidase (E.C. 1.3.3.5) (claim 7) and determining a value of total bilirubin and then calculating free bilirubin from the values determined for total bilirubin and conjugated bilirubin (claim 8).
Taniguchi teaches that it is essential to measure both total bilirubin and direct bilirubin and then determining indirect (free) bilirubin by deducting the amount of direct bilirubin from that of total bilirubin. Doing so is important because the types of bilirubin have different relationships with diseases. An increase of direct bilirubin is indicative of acute obstructive jaundice. In hemolytic jaundice, indirect (free) bilirubin is increased in blood. Thus, it is essential for clinical tests to accurately measure total and direct bilirubin (col. 3, lines 15-30).
Kruse-Miller teaches a method for determining total bilirubin by contacting a biological sample with a subtilisin to liberate conjugated bilirubin and then contacting the sample with bilirubin oxidase as a measurement of total bilirubin (claim 1 of the patent). Reardon teaches that the Enzyme Commission designation for bilirubin oxidase is EC 1.3.3.5 ([0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a value of total bilirubin using a bilirubin oxidase with the plasma sample of modified Kopec and calculating free bilirubin from the values determined for total bilirubin and conjugated bilirubin. The ordinary artisan would have been motivated to do so because it is essential for clinical tests to accurately measure total and direct bilirubin in order to determine disease states. The ordinary artisan would have had a reasonable expectation that one could determine a value of total bilirubin and calculating free bilirubin from the values determined for total bilirubin and conjugated bilirubin because Taniguchi and Kruse-Miller teach how to accomplish this.
The limitations of claim 19 are met because the combination of Kopec, Koch, Taniguchi and Kruse-Miller teach that steps of 10 a) regarding contacting the sample with bilirubin oxidase; and b) determining thrombin time (a coagulation parameter. Step c) of claim 19 is a statement of conclusion that both steps have been done.
Claims 1, 2, 7-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kopec et al. (J. Clin. Path. (1961) 14: 478; cited in the IDS filed 5/29/2019) in view of Koch et al. (Phytomedicine (2007) 14: SVI 40-45), Taniguchi et al. (US 5262304) and Kruse-Miller et al. (US 4895799), as evidenced by Reardon et al. (US 20130244266), as applied to claims 1, 2, 7, 8, 10, 11 and 19 above, in further view of Babin (US 7508999).
The disclosure by Kopec as modified by Koch, Taniguchi and Kruse-Miller is discussed supra teaching the determination of unconjugated bilirubin by determining total and conjugated bilirubin in and then determining the difference to ascertain the amount of unconjugated (free) bilirubin in the blood.
Modified Kopec does not teach that an the subject is one who is at increased risk for bilirubin encephalopathy (claim 9).
Babin teaches that some infants show persistently high levels of unconjugated bilirubin which makes them at risk for bilirubin encephalopathy (col. 1, lines 22-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the method of Kopec as modified by Koch, Taniguchi and Kruse-Miller to determine unconjugated bilirubin by determining total and conjugated bilirubin via thrombin time measured by changes in turbidity in a sample and then determining the difference to ascertain the amount of unconjugated (free) bilirubin in the blood for an infant suffering from jaundice whom is at risk for bilirubin encephalopathy. The ordinary artisan would have been motivated to do so because the method of modified Kopec determined unconjugated bilirubin which is associated with infants at risk for bilirubin encephalopathy. The ordinary artisan would have had a reasonable expectation that the method of Kopec as modified by Koch, Taniguchi and Kruse-Miller can determine unconjugated bilirubin in an infant at risk for bilirubin encephalopathy because the combination of references teaches how to determine unconjugated bilirubin in a plasma sample.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kopec et al. (J. Clin. Path. (1961) 14: 478; cited in the IDS filed 5/29/2019) in view of Koch et al. (Phytomedicine (2007) 14: SVI 40-45), Djennati et al. (US 20050015000), Taniguchi et al. (US 5262304) and Kruse-Miller et al. (US 4895799), as evidenced by Reardon et al. (US 20130244266).
The disclosure of Kopec as modified by Koch and Djennati is discussed supra teaching the determination of thrombin time in a plasma sample (claim 20a) determining a second value of thrombin time in the sample and comparing the values related to a reference (claim 20d) to determine the conjugated bilirubin in the subject (20e) for the reasons stated supra.
Modified Kopec does not teach that a second blood-derived sample is taken and exposed to bilirubin oxidase (claim 20 b) where a second value of coagulation time-related parameters is taken from the second blood-derived sample (claim 20 c) where a value of coagulation time-related parameter in the in the second sample is measured (claim 20 f) to determine conjugated bilirubin and a bilirubin-corrected coagulation time-related parameter in the subject (claim 20g) where the first and second blood-derived samples are aliquots of the sample of the subject (claim 21).
The disclosure by Taniguchi and Kruse-Miller, as evidenced by Reardon is discussed supra where the combination of references teaches the importance of also measuring total bilirubin via a subtilisin/bilirubin oxidase assay from an aliquot of the same sample.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a second blood-derived sample and exposing it to bilirubin oxidase where a second value of coagulation time-related parameters is taken from the second blood-derived sample where a value of coagulation time-related parameter in the in the second sample is measured to determine conjugated bilirubin and a bilirubin-corrected coagulation time-related parameter in the subject where the first and second blood-derived samples are aliquots of the sample of the subject. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a value of total bilirubin using a bilirubin oxidase with the plasma sample of modified Kopec and calculating free bilirubin from the values determined for total bilirubin and conjugated bilirubin. The ordinary artisan would have been motivated to do so because it is essential for clinical tests to accurately measure total and direct bilirubin in order to determine disease states. The ordinary artisan would have had a reasonable expectation that one could determine a value of total bilirubin and calculating free bilirubin from the values determined for total bilirubin and conjugated bilirubin because Taniguchi and Kruse-Miller teach how to accomplish this.
The limitations of claim 20g are met because the combination of Kopec, Koch, Taniguchi and Kruse-Miller teach that steps of 20b) regarding contacting the sample with bilirubin oxidase; and 20f) for determining thrombin time (a coagulation parameter) are carried out. Step g) of claim 20 is a statement of conclusion that these steps have been done.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea including mental processes and mathematical manipulation and a law of nature without significantly more. 
Patent eligible subject matter is evaluated as follows:
Step 1: the claims are directed to methods which is a statutory class of invention.
Step 2A, Prong 1: the claims recite abstract ideas, mathematical operations and a law of nature.
	Claim1 recites a method for determining a conjugated bilirubin in a blood derived sample of a subject in which a value of thrombin time is deterred in the same and compared to a reference sample and a final step of based on the result of the comparison result, determining conjugated bilirubin in the blood-derived sample. The step of comparison of the thrombin time with a reference is a mental process grouping of an abstract idea. Step c) of claim 1 recites a law of nature correlating the result of the comparison with the determination of conjugated bilirubin in the blood derived sample of the subject. 
Dependent claim 3 has a last step of determining a value of thrombin time based on the results for sub-steps a2) and a3) which is the recitation of an abstract idea that is a mathematical relationship or calculation to determine the value of the thrombin time.
	Dependent claim 8 recites a calculation step to determine the free bilirubin which is an abstract idea related to the grouping of a mathematical calculation. 
Independent claim 12 recites a comparison step of the conjugated bilirubin in step A) with a reference and in step C) identifying a samples as having insufficient quality. “Comparison” and “identifying” are abstract ideas relating to mental processes that are performed in the human mind for an evaluation.
Independent claim 19 recites in step c) determining a bilirubin-corrected coagulation time-related parameter value of a coagulation time-related parameter from the assays steps of a) and b) which is a recitation of a law of nature that correlates natural phenomenon.
Independent claim 20 recites in step d) a comparing step which is an abstract idea related to a mental process of evaluation of the value of the coagulation time-related parameter to a reference.
Step 2A prong 2: The judicial exceptions are not integrated into a practical application because there is no real world use of the calculated values, comparisons or laws of nature.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the determination of thrombin time (a coagulation time-related parameter) to determine conjugated bilirubin via turbidity, using calibrator samples, employing citrated plasma and using a bilirubin oxidase assay to determine total bilirubin are routine and conventional methods carried out in the prior art for the reasons stated supra.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653